The facts as alleged in the petition for mandamus were:
1. That relator is plaintiff in an action of ejectment pending in the circuit court for the county of Newaygo, in which she *38seeks to recover the undivided one-half of certain lands in said county from Harriet Demarest, the defendant; that the declaration is in the usual form; that the defendant’s plea is the general issue, and that no question as to the sufficiency of the pleadings has been made.
2. ’ That a trial of the issue thus formed was had before a jury at the last June term of said circuit court; that on June 21, 1895, a verdict was rendered in favor of your petitioner, awarding to her as owner in fee the interest in said land claimed in her declaration, and that thereupon the usual judgment for a plaintiff in ejectment was entered upon said verdict, except that no writ of restitution was awarded.
3. That on September 3, 1895, a new trial was granted in said ease upon the motion of defendant.
4. That by stipulation of the attorneys for the respective parties the following facts were admitted for the purposes of said trial, namely:
a — That on April 20,1893, George Demarest was the owner in fee of the lands described in plaintiff’s declaration.
6 — That on May 4, 1893, George Demarest died leaving as his sole heirs at law the plaintiff, who is the daughter of a deceased brother of said George Demarest, and the defendant, who is the widow of said George Demarest, which heirs would under the statute inherit equally all of the real estate of which said George Demarest died seized and possessed.
c — That at the time of the commencement of this suit the defendant was. in possession of the lands described in plaintiff’s declaration, and claimed to be the sole and absolute owner of the same, and to hold said lands adversely tothe plaintiff.
5. That after, reading said admitted facts to the jury the plaintiff rested her case; that thereupon the defendant offered in evidence the record of a warranty deed, pm-porting to have been executed by the said George Demarest to the said defendant on April 13, 1893, and convey-' ing to her the lands described in plaintiff’s declaration, which deed was received in evidence, and thereupon the defendant rested her case.
6. That thereupon the plaintiff offered to show on rebuttal that at the time of the execution and delivery of said deed the grantor, George Demarest, was mentally incompetent to execute and deliver the same, which proposed testimony was objected to by the defendant upon the, ground that such alleged mental incapacity could only be shown in support of, a bill in equity filed to set asidesaid deed on that ground; that said objection was overruled, and the plaintiff permitted to' introduce testimony tending to show such mental incapacity on the part of said George Demarest; that this' was the sole defense made by the plaintiff against said deed and in aid of heT’ original case; that in order to render a verdict in favor of the plaintiff the jury mdst 'have found, under the charge of the court, such mental incapacity, and ás a consequence the invalidity of said deed;-’ '• ' ■'
7. That as stated by the circqift: .judges a new trial was granted' on the sole ground that the plaintiff could not show in said action of ejectment that said George Demarest was mentally incompetent to execute and deliver said deed, but must resort to a court of equity to set aside said-deed on that ground; that said circuit judge stated that his holding was based upon the decision of this. Court made in Moran v. Moran, 63 N. W. Rep. 989, and that in the absence of that decision the ruling made upon the trial* would be adherred to as within the decision in Lynch v. Doran, 95 Mich. 395, and the motion for a new trial would be de-. nied.
8. That it was admitted by the defendant’s attorney on the argument of said motion for a new trial that no valuable consideration was paid by the defendant for said deed.